t c summary opinion united_states tax_court leon mamte m gaither petitioners v commissioner of internal revenue respondent docket no 3952-99s filed date leon m gaither pro_se francis c mucciolo for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the - - decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ federal income taxes additions to tax and penalties as follows year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number the issues for decision for each year in issue are whether petitioners are entitled to various trade_or_business expense deductions whether petitioners had reasonable_cause for failing to file a timely federal_income_tax return and whether the underpayment_of_tax regquired to be shown on petitioners’ federal_income_tax return is due to negligence background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a joint federal_income_tax return for each year in issue at the time the petition was filed petitioners resided in jacksonville florida references to petitioner are to leon gaither during the years in issue petitioner was the sole_proprietor of gaither and associates g a he was also the sole shareholder of professional services of jacksonville inc psi a corporation that petitioner had organized several years earlier the working relationship between petitioner through g a and psi is not entirely clear from the record but both were involved in the following income-producing business activities during the years in issue petitioner doing business as g a purchased surplus property or scrap items from government auctions with the intention to resell the items intact at a profit or dismantle the items so that precious or nonprecious metals could be recovered and sold in addition petitioner through g a also collected obsolete telecommunications equipment from private companies this equipment was either resold for salvage or scrap or disposed of in an environmentally sound manner the services offered by petitioner through g a were labor intensive for example property purchased for resale or dismantling had to be transported typically in rented vehicles from one location to another as did items collected for disposition those items that required dismantling to recover precious and nonprecious metals were dismantled by hand petitioner through g a had no employees during the years in issue psi however did accordingly psi provided to g a what might be loosely referred to as contract labor services - although there is nothing in the record that remotely resembles any formal agreement or arrangement between g a or petitioner and psi formalities aside it appears that psi and petitioner through g a were involved ina fee or profit splitting arrangement in connection with the above-described business activities that petitioner was involved with during the years in issue petitioners’ return was filed on date their return was filed on date and their return was filed on date no extension to file had been requested or granted with respect to any of the years in issue fach return was prepared by a professional income_tax_return_preparer who had prepared petitioners’ federal_income_tax returns for a number of years prior to the years in issue the return preparer also prepared the federal_income_tax returns of psi for the years through for each year petitioner provided the return preparer with various personal and corporate books_and_records petitioner also explained various transactions and business practices involving g a and psi to the return preparer for each year in issue petitioners included a schedule c profit or loss from business on which items of income and deductions attributable to g a are reported as follows gross_receipts dollar_figure dollar_figure dollar_figure depreciation - - - - interest_income big_number big_number big_number office expense rent - machinery big_number big_number - - rent - property big_number big_number big_number taxes - - - - supplie sec_129 - - - - travel big_number - - - - percent meals big_number - - fuel big_number car rental big_number big_number big_number material - - big_number legal professional - - expenses for psi - qo - - qo - big_number total expenses big_number big_number big_number net_loss big_number big_number big_number the following items of income and deductions are reported on psi’s corporate federal_income_tax returns income gross_receipts sbig_number dollar_figure dollar_figure cost_of_goods_sold big_number big_number big_number gross_profit big_number big_number big_number deductions wages dollar_figure dollar_figure dollar_figure repairs maintenance - - - - rents big_number big_number big_number taxes big_number big_number big_number interest big_number big_number big_number depreciation other’ big_number big_number big_number total big_number big_number big_number net_loss big_number big_number big_number ' items in this category include alarm and security bank charges car and truck expense insurance legal and professional office postage repair and maintenance telephone travel and utilities -- - with minor exceptions in the notice_of_deficiency respondent disallowed all of the deductions claimed on the schedules c according to the explanation contained in the notice_of_deficiency the deductions were disallowed because it has not been established that these amounts were for ordinary and necessary business_expense sic of your business emphasis added at trial respondent further explained that the deductions were disallowed because the underlying expenses were determined to be psi’s expenses not petitioner’s in the notice_of_deficiency respondent further determined that for each year in issue petitioners are liable for the addition_to_tax under sec_665l1 a for the failure_to_file a timely federal_income_tax return and that petitioners are liable for an accuracy-related_penalty under sec_6662 because the underpayment_of_tax required to be shown on their return is due to negligence discussion a schedule c expenses in general sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify for a deduction under sec_162 the expense paid_or_incurred by the taxpayer must have been paid_or_incurred in the taxpayer’s trade_or_business generally a shareholder of a - j- corporation is not entitled to deductions for business_expenses of the corporation because the trade_or_business of the corporation is considered separate and distinct from the trade_or_business of the shareholder see 319_us_436 308_us_488 while we are not exactly sure of what arrangements were in effect between petitioner doing business through g a and psi we are satisfied that in some manner they split the fees or profits generated by the business activities described above we cannot tell with any degree of precision what expenses should properly be considered expenses of g a and therefore deductible on the schedules c and what expenses should properly be considered expenses of psi and therefore not deductible at all by petitioners see moline props inc v commissioner supra nevertheless because petitioner through g a was involved in income-producing activities we think it improper that all of the deductions claimed on the schedules c should be considered entirely attributable to psi instead based upon what sense we can make from the record including the testimony of petitioners’ professional income_tax_return_preparer and taking into account respondent’s agreement that substantiation including the type contemplated by sec_274 is not in issue for any year --- - we find that petitioners are entitled to claim the following deductions on the schedules c office expense dollar_figure dollar_figure dollar_figure rent - machinery big_number big_number - - rent - property big_number big_number big_number taxes - - - - supplie sec_129 - - - - travel big_number - - - - percent meals big_number - - fuel big_number car rental big_number big_number big_number legal - - depreciation dollar_figure - qo - - qo - total big_number big_number big_number b sec_6651 a for each year respondent determined that petitioners are liable for the sec_6651 addition_to_tax for failure_to_file a timely return sec_6651 provides for an addition_to_tax in an amount equal to percent of the amount of the tax_shown_on_the_return for the first month plus an additional percent for each additional month or fraction of a month during which the failure_to_file continues up to a maximum of percent of the tax in the aggregate this addition_to_tax is applicable unless the taxpayer can demonstrate that the failure is due to a reasonable_cause and not due to willful neglect petitioners agree that their return was filed late for each year in issue according to petitioner the returns were not timely filed because of an ongoing financial crisis they were --- - experiencing a taxpayer’s poor financial status however is not reasonable_cause within the meaning of sec_6651 see tabbi v commissioner tcmemo_1995_463 to the extent that there remains a deficiency for each year after taking into account the schedule c deductions allowed above respondent’s imposition of the sec_6651 addition_to_tax for each year is sustained c negligence_penalty in the notice_of_deficiency respondent also determined that the underpayment_of_tax required to be shown on petitioners’ return for each year in issue is due to petitioners’ negligence and imposed a penalty under sec_6662 see sec_6662 b and c sec_6662 provides for a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to negligence or intentional disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise that level of care exhibited by a reasonable person under the same or similar circumstances sec_6662 85_tc_934 sec_1 b income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 -- - the negligence_penalty does not apply if the taxpayer establishes that he or she relied in good_faith upon the advice of a competent and experienced accountant or return preparer in the preparation of the taxpayer’s return see 94_tc_473 to show good_faith reliance the taxpayer must show that the return preparer was supplied with the information necessary for the preparation of an accurate return to the extent that errors have been made on the return the taxpayer must demonstrate that the errors were the result of the return preparer’s mistakes see 59_tc_473 we are satisfied that petitioners in good_faith reasonably relied upon their income_tax_return_preparer to properly account for the transactions between petitioner and psi that resulted in the deductions claimed and now disallowed on the schedules c consequently petitioners are not liable for the negligence_penalty for any year in issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
